Citation Nr: 0510949	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  03-07 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The veteran and his wife testified before the undersigned at 
a Travel Board hearing in April 2004.  A transcript of that 
hearing is associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In December 2003, before the RO certified the appeal to the 
Board, it received medical records from Stone Mountain Health 
Services.  Review of these records reveals evidence relevant 
to the claim on appeal.  However, there is no indication that 
the RO has considered this evidence or issued a supplemental 
statement of the case following receipt of the evidence.  See 
38 C.F.R. § 19.31(b)(1) (2004) (a supplemental statement of 
the case must be furnished when the agency of original 
jurisdiction receives additional pertinent evidence after it 
issues a statement of the case but before the appeal is 
certified and transferred to the Board).  In order to protect 
the veteran's due process rights, a remand is required so 
that the RO may consider this evidence.

In addition, review of the Stone Mountain Health Services 
records revealed the veteran's report that he had sought VA 
treatment concerning his back, apparently in or about the 
months of April, September, and November of 2002.  An April 
2002 note refers to an appointment at the VA in Richlands, 
which the Board observes may have been intended to read as 
"Richmond," though this is not clear.  In any event, the 
only VA treatment records in the claims folder are from the 
VA Medical Center in Mountain Home and are dated from 
September 2003 to April 2004.  VA's duty to assist includes 
obtaining records of relevant VA medical treatment.  
38 U.S.C.A. § 5103A(c)(2) (West 2002).  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  On 
remand, the RO should take appropriate steps to determine 
whether relevant VA medical records exist, and if so, to 
obtain them.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
ask him to identify any VA facility where 
he sought evaluation or treatment for a 
back disorder and the approximate dates 
of that evaluation or treatment.  If the 
veteran provides the necessary 
information, the RO should attempt to 
obtain the identified records as provided 
by law and regulation.   

2.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal, 
considering all evidence received or 
secured since the February 2003 statement 
of the case.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.      

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


